PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/823,375
Filing Date: 19 Mar 2020
Appellant(s): SIVIK et al.



__________________
Carrie Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/23/21from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling (WO 2009121682) in view of Denome et al. (US 2018/0216053).
Appellant argues that The Final Office Action states Denome teaches a water- soluble fibrous unit dose comprising citric acid and that the active can be used as an external coating citing paragraphs 0058 and 0189 of Denome (Final Office Action dated Fine 23, 2021 paragraph starting at the bottom of page 4 and going on to page 5). Paragraph 0058 appears to be talking about utilizing an active agent as a coating on the fibrous element, not a coating on the active agent itself. In addition, paragraph 0189 appears to discuss the use of wax coated citric acid particles. Neither of these is a teaching of an active agent acid having a coating comprising citrate.

Appellant also argues that the Final Office Action also states Stirling discusses a solid composition comprising 0.01% to 50% of citric acid and salt of citrate (Final Office Action dated June 23, 2021 first paragraph on page 4) citing to claim 1. Looking to claim 1, however, this appears to merely be a disclosure of the ability to use citric acid and/or citric acid salt, not an active agent acid having a coating comprising citrate. A teaching of the ability to use two materials as a mixture is not equivalent to a teaching of one material being coated by another.
In response, Appellant’s argument is found not persuasive for the following reasons:  The argument that Denome teaches a water-soluble fibrous unit dose comprising citric acid and that the active can be used as an external coating citing paragraphs 0058 and 0189 of Denome and that neither of the references teach that the active agent acid having a coating comprising citrate is found not persuasive because Denome specifically teaches that the fibrous element may comprise two or more different active agents, which are compatible or incompatible with one another. The fibrous element may comprise an active agent within the fibrous element and an active agent on an external surface of the fibrous element, such as an active agent coating on the fibrous element (see 0031) therefore one of ordinary skill in the art is taught to use citric acid as the coating as well as the active agent (see 0031, 0090) and specifically teach the active can be a citrate, therefore motivating one of ordinary skill in the art to use citrate as a coating since Denome makes it obvious to use the same active as both the active agent and coating as explained above.  “The fibrous element may comprise two or more different active agents, which are compatible or 
The argument that Stirling discusses a solid composition comprising 0.01% to 50% of citric acid and salt of citrate and asserts that appears to merely be a disclosure of the ability to use citric acid and/or citric acid salt, not an active agent acid having a coating comprising citrate and that a teaching of the ability to use two materials as a mixture is not equivalent to a teaching of one material being coated by another is not found persuasive. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986).
Furthermore, Stirling’s disclosure of a solid composition is immaterial because it does not affect the nature of the coating. As stated above, Denome states that, “The fibrous element may comprise an active agent within the fibrous element and an active agent on an external surface of the fibrous element, such as an active agent coating on the fibrous element.” This is a clear teaching to use the active as the coating, thus rendering the claims obvious. 


Respectfully submitted, 
/SHIRLEY V GEMBEH/ 
Primary Examiner, Art Unit 1615


Conferees: 

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.